OPINION ON PETITION TO REHEAR
FONES, Justice.
Landowners have filed a petition for rehearing, which the Court has fully considered and respectfully denies.
Landowners assert that the decision in this case is in conflict with Whitaker v. McMinn, 491 S.W.2d 844 (Tenn.1973). In Whitaker the landowner’s cause of action was predicated upon different factual circumstances and a different theory from *270that involved herein. Whitaker had conveyed 22.95 acres of land to the Tennessee Department of Highways to be used in the construction of 1-75 for a consideration of $9,500 and the promise that an underpass would be constructed providing ingress and egress to their lands west of the interstate. They alleged that after the deed was given and the money paid, the State failed to construct the underpass. The trial judge granted the State’s motion for summary judgment on the ground that the only cause of action asserted was one for inverse condemnation that implicitly could not be maintained, the landowners having conveyed the land for a stated consideration which was paid. This Court reversed and remanded for a trial, holding only that landowners had stated a cause of action for damages predicated upon an alleged partial failure of consideration. This case does not involve a partial failure of consideration.
Next appellants ask for clarification of the following sentence in our opinion:
“Of course, the appellate courts having denied rescission, plaintiffs may also claim any damages predicated on the express terms of the easement contract.”
The easement deed contains the following covenant:
“The Grantee covenants to maintain the easement in good repair so that no unreasonable damage will result from its use to the adjacent land of the Grantor, his heirs, successors and assigns, and that the Grantee will restore said land to the condition in which it was before the granting of these easements insofar as possible.”
We were merely pointing out that if landowners could prove any damages “predicated on the express terms of the easement contract, such damages would be recoverable, if not included in the “benefit of the bargain rule.”
Finally appellants assert that they never sought rescission. They sought to “set aside” the easement deed, so that they could recover on the theory of inverse condemnation. The trial judge charged the jury in part as follows:
“You must determine whether the easement was obtained through misrepresentation. In other words, were they misled as to where the sewer system was going to run, and, if so, should this easement be set aside?”
The trial judge charged the measure of damages for inverse condemnation. The jury set the deed aside and awarded damages for inverse condemnation. The Court of Appeals has held and we have held that that was error. Inverse condemnation is not available when the landowner has given a deed. The landowners have implicitly recognized throughout this litigation that they could not obtain relief on the grounds of inverse condemnation without setting aside the deed. In the context of this case “setting aside” the deed is synonymous with rescission of the deed and we find no merit to appellant’s complaint.
HARBISOÑ, C. J., and COOPER, BROCK and DROWOTA, JJ., concur.